Bank of Lenawee Customer Account Guide Table of Contents Welcome 2 What to expect Transition Weekend 3 Answers to your questions 4 Checking Account Information 5 Savings Account Information 6 ATM/Debit Cards 7 OnLine Banking and Bill Pay 7 Mortgage Loans 8 Personal, Home Equity and Auto Loans 8 CDs/IRAs 9 Business Account Information 9 Fee Information 10 Office Locations 11 This communication shall not constitute an offer to sell or the solicitation of and offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification of the securities under the securities laws of any such jurisdiction. No offering of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the Securities Act of 1933, as amended. First Defiance will be filing a Registration Statement on Form S-4 with the SEC concerning the merger of Pavilion Bancorp, Inc. into First Defiance(the “Merger”), which will include the joint prospectus/proxy statement that will be mailed to Pavilion’s shareholders.WE URGE INVESTORS TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN IMPORTANT INFORMATION.Investors will be able to obtain the documents free of charge, when filed, at the SEC’s website, www.sec.gov.In addition, documents filed with the SEC by First Defiance will be available free of charge from the Secretary of First Defiance at 601 Clinton Street, Defiance, Ohio 43512, telephone (419) 782-5015.INVESTORS SHOULD READ THE PROXY STATEMENT CAREFULLY BEFORE MAKING A DECISION CONCERNING THE MERGER.Copies of all recent proxy statements and annual reports of First Defiance are also available free of charge by contacting First Defiance’s secretary. First Defiance, Pavilion and their respective directors and executive officers may be deemed to be participants in the solicitation of proxies to approve the Merger.Additional information about the directors and executive officers of First Defiance may be obtained through the SEC’s website from the definitive proxy statement filed by First Defiance with the SEC on March 20, 2007.Additional information about the directors and executive officers of Pavilion may be obtained through the SEC’s website from the definitive proxy statement filed by Pavilion with the SEC on March 20, 2007.Additional information about participants in the proxy solicitation and their interests in the transaction will be contained in the joint prospectus/proxy statement to be filed with the SEC. Filed by: Pavilion Bancorp, Inc. pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: First DefianceFinancial Corp. Commission File No.: 0-26850 Welcome to our family! Dear Valued Customer, Pending expected regulatory and shareholder approval, Bank of Lenawee will officially join First Federal Bank of the Midwestat the close of business on Friday, March 14, 2008. This partnership will directly benefit you in many ways! Our strong commitment to superior customer service, local decision making and community involvement will remain a top priority, and you will soon have access to a wider variety of financial services from 36 locations throughout
